J. B. McPHERSON, District Judge.
The court overruled the defendant’s objection of privilege, and permitted the witness to be examined, on the ground that the offense charged was against the wife’s person as really as if the defendant were charged with threatening to inflict physical violence, or of having actually struck her. In cases where the wife’s personal rights were concerned, the exceptions to the husband’s privilege should be benevolently regarded, and the offense in question was essentially within the spirit of the long-established rule that allows her to testify in protection or in vindication of her right to be secure in her person against threat or assault, even by her husband.